 


110 HRES 1243 EH: Recognizing the immeasurable contributions of fathers in the healthy development of children, supporting responsible fatherhood, and encouraging greater involvement of fathers in the lives of their children, especially on Father’s Day.
U.S. House of Representatives
2008-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1243 
In the House of Representatives, U. S.,

June 9, 2008
 
RESOLUTION 
Recognizing the immeasurable contributions of fathers in the healthy development of children, supporting responsible fatherhood, and encouraging greater involvement of fathers in the lives of their children, especially on Father’s Day. 
 
 
Whereas fathers factor significantly in the lives of children; 
Whereas fathers play an important role in teaching their children life lessons and preparing them to succeed in school and in life; 
Whereas children with involved fathers are more likely to do well in school, have a better sense of well-being, and have fewer behavioral problems; 
Whereas supportive fathers promote the positive physical, social, emotional, and mental development of children; 
Whereas promoting responsible fatherhood can help increase the chances that children will grow up with two caring parents; 
Whereas when fathers are actively involved in the upbringing of children, the children demonstrate greater self-control and a greater ability to take initiative; 
Whereas responsible fatherhood can help reduce child poverty; 
Whereas responsible fatherhood strengthens families and communities; and 
Whereas Father’s Day is the third Sunday in June: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the millions of fathers who serve as wonderful, caring parents for their children; 
(2)calls on fathers across the United States to use Father’s Day to reconnect and rededicate themselves to their children’s lives, to spend Father’s Day with their children, and to express their love and support for their children; 
(3)urges men to understand the level of responsibility fathering a child requires, especially in the encouragement of the moral, academic, and spiritual development of children; and 
(4)encourages active involvement of fathers in the rearing and development of their children, including the devotion of time, energy, and resources. 
 
Lorraine C. Miller,Clerk.
